Case 1:18-cv-03629-KPF Document 136 Filed 03/05/21 Page 1 of 2




                                    MEMO ENDORSED
      Case 1:18-cv-03629-KPF Document 136 Filed 03/05/21 Page 2 of 2




The Court is in receipt of Plaintiff's above request to reopen
discovery for the limited purpose of re-deposing Ms. Dix. (Dkt.
#135). Plaintiff is directed to submit an in camera letter on or
before March 10, 2021, providing further information on the basis
for their request, as well as the genesis of this information. The
Court will then determine whether it requires any response from
Defendant.
                                   SO ORDERED.
Dated:     March 5, 2021
           New York, New York


                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
